 498306 NLRB No. 93DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1297 NLRB No. 137 (not reported in Board volumes).2No. 91±5162.Quality Assured Products, Inc. and Chicago andCentral States Joint Board, Amalgamated
Clothing and Textile Workers Union, AFL±
CIO. Case 7±CA±29559February 28, 1992SUPPLEMENTAL DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 27, 1990, the National Labor RelationsBoard issued a Decision and Order1in which it or-dered the Respondent, inter alia, to make whole the
ACTWU Insurance Fund±Detroit, Michigan (Trust
Fund) for all unpaid contributions that would have
been paid but for the Respondent's unlawful dis-
continuance of the payments and to make unit employ-
ees whole for any losses they may have incurred be-
cause of the discontinuance. On April 24, 1991, the
United States Court of Appeals for the Sixth Circuit
enforced the Board's Order in its entirety.2A con-troversy having arisen over the amount of contribu-
tions due the Trust Fund under the terms of the
Board's Order, as enforced by the court, the Regional
Director for Region 7, on September 16, 1991, issued
a compliance specification and notice of hearing, alleg-
ing the amount of contributions due, and notifying the
Respondent that it should file a timely answer com-
plying with the Board's Rules and Regulations. Al-
though properly served copies of the specification and
notice, the Respondent has failed to file an answer.On December 9, 1991, the General Counsel filedmotions to transfer case to the Board and for DefaultJudgment. On December 13, 1991, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motions should not be
granted. The Respondent filed no response to theBoard's notice. The allegations in the motions aretherefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Default JudgmentSection 102.56 of the Board's Rules and Regulationsprovides, in pertinent part, that if an answer is not filed
within 21 days of the service of the specification, the
Board may find the specification to be true.The compliance specification states that the Re-spondent shall file an answer within 21 days from the
date of the specification and that, unless it does so, all
of the allegations in the specification shall be deemed
to be admitted true and may be so found by the Board.
By letter dated October 17, 1991, the Regional attor-
ney for Region 7 advised the Respondent that it had
not filed an answer to the compliance specification and
that unless it did so by October 31, 1991, a Motion for
Default Judgment would be filed with the Board.The Respondent to date has failed to file an answer.We therefore deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-
eral Counsel's Motion for Default Judgment.Accordingly, the Board concludes that the amountdue the Trust Fund is as stated in the computations in
the specification, and orders the Respondent to pay
that amount to the Trust Fund.ORDERThe National Labor Relations Board orders that theRespondent, Quality Assured Products, Inc., Highland
Park, Michigan, its officers, agents, successors, and as-
signs, shall make whole the Trust Fund by paying to
it $11,481.60, plus any additional amounts computed
in the manner described in Merryweather Optical Co.,240 NLRB 1213 fn. 7 (1979), accrued to the date of
payment.